Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        October 8, 2019

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                            No. 51686-1-II

                                 Respondent,

           v.

    JUAN CARLOS           EDUARDO        RAMOS                UNPUBLISHED OPINION
    LOPEZ,

                                 Appellant.

         MELNICK, J. — Juan Carlos Eduardo Ramos Lopez appeals from his guilty plea conviction

of assault in the third degree with sexual motivation. His appellate attorney filed a motion to

withdraw pursuant to Anders v. California.1 We deny Ramos Lopez’s attorney’s motion to

withdraw because the appeal is not wholly frivolous. We affirm Ramos Lopez’s convictions and

remand to the sentencing court to strike certain legal financial obligations (LFOs).

                                               FACTS

         The State originally charged Ramos Lopez with two counts of child molestation in the first

degree for incidents involving an 11-year-old. Ramos Lopez agreed to plead guilty to assault in

the third degree with sexual motivation. All parties agreed to recommend a 15-month sentence.

         Ramos Lopez signed a statement on plea of guilty, acknowledging that he understood the

rights he was giving up and that he was making his plea “freely and voluntarily.” Clerk’s Papers

(CP) at 17. Furthermore, an interpreter read Ramos Lopez “the entire statement” and declared



1
    386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
51686-1-II


“that the defendant understood it in full.” CP at 18. Attached to Ramos Lopez’s statement was

the pretrial agreement, which included the direct consequences of pleading guilty. Ramos Lopez

also signed this document. The court found Ramos Lopez’s plea was “knowingly, intelligently

and voluntarily made” and accepted the plea. Report of Proceedings (RP) at 7-8.

        Based on an offender score of 0, the sentencing court imposed a 15-month standard range

sentence. As part of Ramos Lopez’s sentence, the court ordered that he pay as LFOs a $100

deoxyribonucleic acid (DNA) database fee and a $200 criminal filing fee. The trial court found

Ramos Lopez indigent.

        Ramos Lopez appealed. His appellate lawyer filed a motion to withdraw pursuant to

Anders. While this appeal was pending, the Supreme Court decided, State v. Ramirez, 191 Wash. 2d
732, 747, 426 P.3d 714 (2018), holding that the recently legislature-enacted laws categorically

prohibiting the imposition of discretionary costs on indigent defendants applied to cases pending

when the laws went into effect on June 7, 2018. See RCW 10.01.160

                                             ANALYSIS

I.      ANDERS BRIEF

        Ramos Lopez’s appointed appellate lawyer submitted a motion to withdraw pursuant to

Anders. The requirements for withdrawal of counsel under Anders is that counsel must “‘support

his client’s appeal to the best of his ability,’” but if counsel finds the case “‘to be wholly frivolous,

after a conscientious examination of it, he should so advise the court and request permission to

withdraw.’” State v. Theobald, 78 Wash. 2d 184, 185, 470 P.2d 188 (1970) (quoting Anders, 386
U.S. at 744). This court “‘then proceeds, after a full examination of all the proceedings, to decide

whether the case is wholly frivolous.” Theobald, 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at

744).



                                                   2
51686-1-II


          Appellate counsel raises one possible issue for review, suggesting that the trial court might

have erred when it accepted Ramos Lopez’s guilty plea. We conclude the court did not err in this

regard.

          Due process requires that a defendant enter a guilty plea knowingly, voluntarily, and

intelligently. State v. Robinson, 172 Wash. 2d 783, 790, 263 P.3d 1233 (2011). CrR 4.2(d) provides

that a court shall “not accept a plea of guilty, without first determining that it is made voluntarily,

competently and with an understanding of the nature of the charge and the consequences of the

plea.”

          Here, Ramos Lopez pleaded guilty as part of a plea agreement where he received a

reduction from two counts of child molestation in the first degree to one count of assault in the

third degree with sexual motivation. Ramos Lopez acknowledged his plea was freely and

voluntarily made and an interpreter declared that Ramos Lopez understood the plea agreement in

full. Also attached to Ramos Lopez’s statement was the pretrial settlement agreement, which

included the direct consequences of pleading guilty. Ramos Lopez also signed this document. The

trial court reviewed all these documents and found that the plea was “knowingly, intelligently and

voluntarily made.” RP at 7-8.

          Ramos Lopez’s plea was knowingly, intelligently, and voluntarily made. The trial court

did not err when it accepted Ramon Lopez’s guilty plea.

II.       LFOS

          A review of the record shows that as part of Ramos Lopez’s sentence, the court ordered

him to pay as LFOs a $100 DNA database fee and a $200 criminal filing fee.

          Recent legislation prohibits the sentencing court from imposing LFOs, including criminal

filing fees on indigent defendants. RCW 36.18.020(h); Ramirez, 191 Wash. 2d at 746. A DNA



                                                   3
51686-1-II


collection fee is mandatory “unless the state has previously collected the offender’s DNA as a

result of a prior conviction.” RCW 43.43.7541.

        Here, the sentencing court found Ramos Lopez to be indigent. The imposition of a criminal

filing fee on indigent defendants is prohibited. The defendant must be found indigent as defined

in RCW 10.101.010(3)(a)-(c). Regarding the DNA collection fee, the record is silent as to whether

Ramos Lopez’s DNA has previously been collected. We remand to the sentencing court to

reconsider the imposition of LFOs in light of Ramirez and the 2018 legislative changes.

                                        CONCLUSION

        We deny Ramos Lopez’s attorney’s motion to withdraw. We affirm Ramos Lopez’s

conviction but remand to the sentencing court to reconsider the imposition of LFOs.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Maxa, C.J.




        Glasgow, J.




                                                 4